PITTMAN, Judge,
concurring specially.
I concurred in the main opinion on original deliverance, and I likewise concur in the opinion on rehearing. My doing so, however, should not be interpreted as supporting the proposition that the Association timely raised any conflict between the court’s decision in this case on original deliverance and the decision in Reetz v. Ellis, 279 Ala. 453, 186 So.2d 915 (1966). See Putnam v. City of Huntsville, 48 Ala.App. 33, 36, 261 So.2d 754, 756-57 (Civ.App.1972) (declining to consider new supporting arguments presented on rehearing); accord, Ex parte Lovejoy, 790 So.2d 933, 938-39 (Ala.2000).